                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

NATHANIEL HARRIS-SAWYER,            :
               Plaintiff,           :
                                    :
             v.                     :                   No. 5:18-cv-04682
                                    :
PRRC, INC., doing business as       :
PRICE RITE OF ALLENTOWN,            :
                    Defendant.      :
____________________________________

                                            ORDER

       AND NOW, this 1st day of November, 2018, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

       Within 21 days of the date of this Order, Plaintiff SHALL file an amended complaint

establishing that this Court has subject matter jurisdiction, or the action will be dismissed

without further notice.




                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 1
                                              103118
